DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 07/15/2021. The information disclosure statement(s) have/has been considered by the examiner.
Priority
Acknowledgment is made of applicant's divisional priority based on application 16/135,399, filed under a provisional application on 09/18/2018. 
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claim 1 is the independent claim. This Non-Final Office action is in response to the claims dated 07/15/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12, 15-1/, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over DESILVA et al., US 20170089577, herein further known as DeSilva, in view of BIGBEE et al., US 69205581, herein further known as Bigbee, further in view of YUAN, US 20110202488, herein further known as Yuan.
Regarding claim 1, DeSilva discloses a method of operating an aircraft system (paragraph [0028], see also at least FIG1A) comprising: communicating information (paragraph [0030]) between one or more peripheral devices (paragraph [0061], sensors, transducers) of a gas turbine engine (paragraph [0061]) and a multi-core processor, the multi-core processor including a plurality of cores, the plurality of cores including first, second and third cores (paragraph [0100]); including executing a predictive model (paragraph [0059], deterioration curve) relating to one or more components of the gas turbine engine (paragraph [0059], ignitor), wherein the respective instances of the output (paragraph [0059], output of ignitor) are based on at least one expected input (paragraph [0051], link input) corresponding to at least one expected condition (paragraphs [0051-0052]) of the one or more components (paragraphs [0051], [0053-0054]); communicating sensor information from one or more sensors (paragraph [0051], sensor feed) that measure one or more conditions of the gas turbine engine (paragraph [0053], ignitor state); executing software instructions on the third core (paragraph [0100]) to generate respective instances of the output (paragraph [0074], simulation) based on the sensor information (paragraph [0074]), of the one or more components (paragraphs [0053], [0074] ignitor); and controlling the gas turbine engine (paragraph [0027-0028]) according to the respective instance from the first core (paragraph [0100]) in response to at least one predetermined criterion (paragraphs [0050-0052], characteristic/spectral pattern, [0059]) being met (paragraph [0051], closest match), but controlling the gas turbine engine (paragraph [0027-0028]) according to the respective instance from another one of the cores (paragraph [0100]) in response to the at least one predetermined criterion not being met (paragraphs [0052-0053], igniter about to fail).
However, DeSilva dose not explicitly state concurrently executing a first discrete set of software instructions on the first and second cores to generate respective instances, and at least one expected input differs from the sensor information and differs from an actual condition.
Bigbee teaches concurrently executing (column 7, lines 19-22) a first discrete set of software instructions (column 7, lines 2-3, functional redundancy check (FRC) logic 308, wherein logic is interpreted as software instructions, and column 7, line 22, FRC) on the first and second cores (column 7, lines 15-25, cores 302a-b, see also at least FIG. 3) to generate respective instances (column 1, lines 40-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including concurrently executing a first discrete set of software instructions on the first and second cores to generate respective instances as taught by Bigbee.
One would be motivated to modify DeSilva in view of  Bigbee for the reasons stated in Bigbee, a more robust method to improve system reliability and to decrease the amount of "downtime" resulting from component failures, faults, or internal errors..
Additionally, the claimed invention is merely a combination of known elements of  an apparatus for data processing, for error detection within a data processing system and for functional redundancy check, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. Furthermore, the more robust method provides improved techniques to partition sensors into groups, and to monitor machines/apparatus using such groups.
	Furthermore Yuan teaches at least one expected input differs from the sensor information and differs from an actual condition (paragraph [0021], and claim 8).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including at least one expected input differs from the sensor information and differs from an actual condition as taught by Yuan.
One would be motivated to modify DeSilva in view of  Yuan for the reasons stated in Yuan paragraph [0003], a more robust method to detect faults as early as possible to avoid further damage to a machine/apparatus.  
Additionally, the claimed invention is merely a combination of known elements of techniques for building state estimation models describing a relation among a set of sensors, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of DeSilva, Bigbee, and Yuan disclose all elements of claim 1 above.
DeSilva discloses further the gas turbine engine (paragraph [0028]) includes a fan section including a fan (paragraphs [0028], [0032], see also FIG. 1A, and FIG. 1B), a compressor section including a compressor (paragraphs [0032-33], see also FIG. 1B), a combustor section including a combustor (paragraphs [0032-33], see also FIG. 1B), and a turbine section including a turbine (paragraphs [0032], [0034], see also FIG. 1B) driving the fan (paragraphs [0028], [0032], see also FIG. 1A, and FIG. 1B).
Regarding claim 3, the combination of DeSilva, Bigbee, and Yuan disclose all elements of claim 2 above.
DeSilva discloses further at least one expected condition (paragraphs [0051-0052]) includes at least one of a speed (paragraph [0050]), a pressure (paragraph [0052]) and a temperature (paragraphs [0037] and [0064]) of a portion of the gas turbine engine (paragraph [0028]).
Regarding claim 4, the combination of DeSilva, Bigbee, and Yuan disclose all elements of claim 1 above.
DeSilva discloses further the respective instances of the output are generated (paragraph [0074], simulation) in response to accessing data in a shared memory (paragraphs [0088], [0098], and paragraph [0100-0101], memory 805) of the multi-core processor (paragraph [0100]).
Regarding claim 8, the combination of DeSilva, Bigbee, and Yuan disclose all elements of claim 1 above.
DeSilva discloses the plurality of cores include a fourth core (paragraph [0100]), to control the gas turbine engine (paragraph [0027-0028]) based on the sensor information (paragraph [0074]).
However, DeSilva does not explicitly state concurrently executing a second discrete set of software instructions  on the third and fourth cores the first discrete set of software instructions being separate and distinct from the second set of software instructions, and wherein the fourth core generates the respective instances. 
Bigbee teaches concurrently executing (column 7, lines 19-22) a second discrete set of software instructions (column 5, lines 38-42) on the third and fourth cores  (column 5, line 40-41, see also at least FIG. 2, processor package 204b or 204c or 204d, wherein each package 204a-d contains two cores as shown in FIG. 3) the first discrete set of software instructions  (column 7, lines 2-3, functional redundancy check (FRC) logic 308, within processor package 1, see FIG. 2) being separate and distinct (column 8, lines 18-39, see also at least FIG. B) from the second set of software instructions (column 5, lines 43-44, wherein the second set of instructions are interpreted as FRC logic 308 located on  processor package 204b or 204c or 204d ), and wherein the fourth core generates the respective instances (column 1, lines 40-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including concurrently executing a second discrete set of software instructions  on the third and fourth cores the first discrete set of software instructions being separate and distinct from the second set of software instructions, and wherein the fourth core generates the respective instances as taught by Bigbee.
One would be motivated to modify DeSilva in view of  Bigbee for the reasons stated in Bigbee, a more robust method to improve system reliability and to decrease the amount of "downtime" resulting from component failures, faults, or internal errors..
Additionally, the claimed invention is merely a combination of known elements of  an apparatus for data processing, for error detection within a data processing system and for functional redundancy check, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. Furthermore, the more robust method provides improved techniques to partition sensors into groups, and to monitor machines/apparatus using such groups.
Regarding claim 10, the combination of DeSilva, Bigbee, and Yuan disclose all elements of claim 8 above.
DeSilva discloses further at least one expected condition (paragraphs [0051-0052]) includes at least one of a speed (paragraph [0050]), a pressure (paragraph [0052]) and a temperature (paragraphs [0037] and [0064]) of a portion of the gas turbine engine (paragraph [0028]).
Regarding claim 12, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 8 above.
DeSilva discloses further the step of controlling the gas turbine engine (paragraph [0030]) comprises: communicating (paragraph [0086], communication mechanism) a selected output (paragraph [0030], electronic signals sent by control system) to control the gas turbine engine (paragraph [0030], actuator driven), the selected output (paragraph [0030], electronic signals sent by control system) corresponding to at least two (paragraph [0051], igniter new, igniter used) matched values (paragraph [0051], match selected) from the respective instances of the output and the sensor information (paragraph [0051], spectral features).
Regarding claim 15, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 1 above.
DeSilva discloses further the plurality of cores includes a localized memory (paragraph [0100]).
However, DeSilva does not explicitly state the localized memory includes L1 cache and L2 cache.
Bigbee teaches the localized memory includes L1 cache and L2 cache (column 7, lines 4-6, and 30-32). 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including the localized memory includes L1 cache and L2 cache as taught by Bigbee.
One would be motivated to modify DeSilva in view of  Bigbee for the reasons stated in Bigbee, a more robust method to improve system reliability and to decrease the amount of "downtime" resulting from component failures, faults, or internal errors..
Additionally, the claimed invention is merely a combination of known elements of  an apparatus for data processing, for error detection within a data processing system and for functional redundancy check, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. Furthermore, the more robust method provides improved techniques to partition sensors into groups, and to monitor machines/apparatus using such groups.
Regarding claim 16, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 15 above.
DeSilva discloses further the processor (paragraph [0100-0101], processor 803) includes L3 memory (paragraph [0100-0101], memory 805) accessible (paragraph [0100-0101], via the bus 801) by each of the plurality of cores (paragraph [0100], one or more processing cores).
Regarding claim 17, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 16 above.
DeSilva discloses further the L3 memory includes random access memory (RAM) (paragraph [0101]).
Regarding claim 19, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 1 above.
DeSilva discloses further the step of controlling the gas turbine engine (paragraph [0030]) comprises: communicating (paragraph [0086], communication mechanism) a selected output (paragraph [0030], electronic signals sent by control system) to control the gas turbine engine (paragraph [0030], actuator driven), the selected output (paragraph [0030], electronic signals sent by control system) corresponding to at least two (paragraph [0051], igniter new, igniter used) matched values (paragraph [0051], match selected) from the respective instances of the output and the sensor information (paragraph [0051], spectral features).
Claims 5-7, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeSilva, Bigbee, Yuan, in view of SAMII et al., US 20170277153, herein further known as Samii.
Regarding claim 5, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 1 above.
DeSilva discloses determining whether the at least one predetermined criterion is met (paragraphs [0051-0053].
 However, DeSilva does not explicitly state comparing the respective instances of the output from the first and second cores to the output from the third core.
Samii teaches comparing the respective instances of the output from the first and second cores to the output from the third core (paragraphs [25-27], see also at least FIG. 2, wherein processing units 16 and 18 are the first and second cores, and processing unit 20 is the third core).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including comparing the respective instances of the output from the first and second cores to the output from the third core as taught by Samii.
One would be motivated to modify DeSilva in view of  Samii for the reasons stated in Samii paragraph [0005], a more robust system for reduction in the processing time of controllers such that processing resources can be freed up for other operations and lessen an overall processing burden of the processor. Furthermore, by leveraging the results and data integrity of a prior controller for error detection and realization of fail-silence properties, only one execution of the function is required in a succeeding controller. As a result, processing is reduced by not having to execute two functions for every controller.
Additionally, the claimed invention is merely a combination of known elements of fault tolerant control systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of DeSilva, Bigbee, Yuan, and Samii, disclose all elements of claim 5 above.
DeSilva discloses the plurality of cores include a fourth core (paragraph [0100]), and further comprising: executing software instructions (paragraph [0096]) on the fourth core  (paragraph [0100]) to generate the respective instances of the output based on the sensor information (paragraph [0051]).
Regarding claim 7, the combination of DeSilva, Bigbee, Yuan, and Samii, disclose all elements of claim 6 above.
DeSilva discloses control the gas turbine engine (paragraph [0027-0028]).
However, DeSilva does not explicitly state the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores.
Samii teaches the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores (paragraph [0026], see also at least FIG. 2, wherein processing unit 22 is the fourth core).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores as taught by Samii.
One would be motivated to modify DeSilva in view of  Samii for the reasons stated in Samii paragraph [0005], a more robust system for reduction in the processing time of controllers such that processing resources can be freed up for other operations and lessen an overall processing burden of the processor. Furthermore, by leveraging the results and data integrity of a prior controller for error detection and realization of fail-silence properties, only one execution of the function is required in a succeeding controller. As a result, processing is reduced by not having to execute two functions for every controller.
Additionally, the claimed invention is merely a combination of known elements of fault tolerant control systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 8 above.
DeSilva discloses control the gas turbine engine (paragraph [0027-0028]).
However, DeSilva does not explicitly state the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores.
Samii teaches the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores (paragraph [0026], see also at least FIG. 2, wherein processing unit 22 is the fourth core).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including the third core, but not the fourth core, concurrently executes the first discrete set of software instructions with the first and second cores as taught by Samii.
One would be motivated to modify DeSilva in view of  Samii for the reasons stated in Samii paragraph [0005], a more robust system for reduction in the processing time of controllers such that processing resources can be freed up for other operations and lessen an overall processing burden of the processor. Furthermore, by leveraging the results and data integrity of a prior controller for error detection and realization of fail-silence properties, only one execution of the function is required in a succeeding controller. As a result, processing is reduced by not having to execute two functions for every controller.
Additionally, the claimed invention is merely a combination of known elements of fault tolerant control systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 11, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeSilva, Bigbee, Yuan, in view of ZHANG et al., US 20130098040, herein further known as Zhang.
Regarding claim 11, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 10 above.
However, DeSilva does not explicitly state causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output.
Zhang teaches causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output (paragraph [0024], see also at least FIG. 2).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output as taught by Zhang.
One would be motivated to modify DeSilva in view of  Zhang for the reasons stated in Zhang paragraph [002], a more robust system to prevent fuel left in an unused flow path to degrade and/or cause leaks to occur and cause backflow of hot combustion gases, thereby decreasing performance of the gas turbine engine. 
Additionally, the claimed invention is merely a combination of known elements of combustion systems, and more particularly, to supplying liquid fuel to gas turbine engines, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 1 above.
However, DeSilva does not explicitly state causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output.
Zhang teaches causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output (paragraph [0024], see also at least FIG. 2).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including causing a valve to communicate fluid between a fluid source and the gas turbine engine in response to the output as taught by Zhang.
One would be motivated to modify DeSilva in view of  Zhang for the reasons stated in Zhang paragraph [002], a more robust system to prevent fuel left in an unused flow path to degrade and/or cause leaks to occur and cause backflow of hot combustion gases, thereby decreasing performance of the gas turbine engine. 
Additionally, the claimed invention is merely a combination of known elements of combustion systems, and more particularly, to supplying liquid fuel to gas turbine engines, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeSilva, Bigbee, Yuan, in view of CROWLEY et al., US 20170322571, herein further known as Crowley.
Regarding claim 18, the combination of DeSilva, Bigbee, Yuan, disclose all elements of claim 1 above.
DeSilva discloses the multi-core processor (paragraph [0100]).
However, DeSilva does not explicitly state the processor is a portion of a full authority digital engine control (FADEC).
Crowley teaches the processor is a portion of a full authority digital engine control (FADEC) (paragraph [0038]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify DeSilva by including the processor is a portion of a full authority digital engine control (FADEC) as taught by Crowley.
One would be motivated to modify DeSilva in view of  Crowley for the reasons stated in Crowley paragraph [0013], a more robust system for life extension of thermal management system (TMS) components through active control of thermo-mechanical stress parameters and control of fuel system lacquering rates through the use of a fuel temperature target modifier.
Additionally, the claimed invention is merely a combination of known elements of engine systems, and more particularly to thermal management system (TMS) control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Allowable Subject Matter
Claims 13, and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record attached PTO 892 form, and not relied upon is considered pertinent to applicant's disclosure as described below. The non-patent literature, Multi-core Processors, written by Certification Authorities Software Team, completed November 2016 (Rev 0), identifies topics that could impact the safety, performance and integrity of a software airborne system executing on Multi-Core Processors (MCP). For each topic, the paper provides a rationale that explains why these topics are of concern and proposes objectives to address the concern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669      
/JESS WHITTINGTON/Examiner, Art Unit 3669